                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. S:19-CV-455-D


LAUREN DAVIS,                              )
                                           )
                           Plaintiff,      )
                                           )
               v.                          )              ORDER
                                           )
SAFE STREETS USA LLC,                      )
and ADT, LLC,                              )
                                           )
                           Defendants.     )


       For the reasons s~ted in defendants' joint motion to stay and in their reply memorandum,

the court GRANTS defendants' joint motion to stay pending the Supreme Court's decision in

Facebook, Inc. v. Duguid See [D.E. 64].

       SO ORDERED. This tB day of December 2020.



                                                      JSc.DEVERill
                                                      United States District Judge




          Case 5:19-cv-00455-D Document 72 Filed 12/28/20 Page 1 of 1
